NONPRECEDENTIAL DISPOSITION
                               To be cited only in accordance with
                                       Fed. R. App. P. 32.1



              United States Court of Appeals
                                     For the Seventh Circuit
                                     Chicago, Illinois 60604

                                      Argued July 12, 2011
                                     Decided August 4, 2011

                                              Before

                               WILLIAM J. BAUER, Circuit Judge

                               RICHARD D. CUDAHY, Circuit Judge

                               JOHN DANIEL TINDER, Circuit Judge

No. 10-3110

UNITED STATES OF AMERICA,                            Appeal from the United States District
     Plaintiff-Appellee,                             Court for the Northern District of Illinois,
                                                     Eastern Division.
       v.
                                                     No. 1:07-cr-00658-1
JOSE ORTIZ,
      Defendant-Appellant,                           George W. Lindberg,
                                                       Judge.



                                            ORDER

       Jose Ortiz pleaded guilty to several drug related counts, see 21 U.S.C. §§ 841(a)(1), 846, and
was sentenced to 324 months’ imprisonment. On appeal Ortiz challenges two of the district
court’s sentencing decisions—to increase his offense level for his aggravating role in the
conspiracy, U.S.S.G. § 3B1.1(b), and to deny him a reduction for acceptance of responsibility,
id. § 3E1.1. We affirm.

      Between 2000 and 2007, Ortiz participated in a conspiracy with three other individuals;
in 2007, he recruited a fourth, Baldomero Pineda Jimenez. Ortiz used Jimenez as a drug courier
No. 10-3110                                                                                   Page 2


to transport cocaine shipments Ortiz received from a supplier in Mexico by way of Arizona.
Jimenez would then transfer the drug proceeds to Arizona.

      The presentence report proposed a 3-level adjustment for Ortiz’s role in the conspiracy,
see U.S.S.G. § 3B1.1(b), based on Ortiz’s efforts in recruiting Jimenez as a courier to transport
the drugs and proceeds, providing Jimenez with a vehicle that contained a concealed
compartment for drugs, and paying for Jimenez’s services. Ortiz objected to this adjustment
in writing and again at his sentencing hearing, arguing that he was not a leader of any
organization but acted merely as a “broker of cocaine.” He denied Jimenez’s assertion that
he exerted control over Jimenez, and maintained that Jimenez acted at the direction of his
Mexican supplier. Ortiz also argued that he deserved an acceptance-of-responsibility reduction
because he did not deny his relevant conduct or participation in the conspiracy.

      The district court rejected Ortiz’s contentions and sentenced him to 324 months, the
bottom of the calculated Guidelines range (based on an offense level of 39 and a criminal
history category of III). The court credited Jimenez’s account of the conspiracy and concluded
that Ortiz recruited Jimenez as a courier, provided him with directions and a vehicle, and paid
for his services. The court rejected any reduction for acceptance of responsibility because Ortiz
“frivolous[ly]” denied his aggravating role in the conspiracy.

      On appeal Ortiz first argues that the district court erred by applying the § 3B1.1(b)
adjustment. In general terms, he contends that he did not direct Jimenez’s activities but only
“served as a conduit” between members of the conspiracy. Ortiz asserts that he “had no
discretion with respect to the directions he conveyed to Jimenez” and “merely passed on
instructions to further the conspiracy mandated by other people.”

      A defendant qualifies for the 3-level adjustment under § 3B1.1(b) if he “was a manager
or supervisor (but not an organizer or leader) and the criminal activity involved five or more
participants or was otherwise extensive.” In determining whether the defendant was a
manager or supervisor, the district court should consider factors including “the exercise of
decision making authority,” “the recruitment of accomplices,” and “the degree of control and
authority exercised over others.” Id. cmt. n.4; see also United States v. Knox, 624 F.3d 865, 874 (7th
Cir. 2010). The district court need not find all such listed factors present or assign them equal
weight but should emphasize “both relative responsibility and control over other participants.”
United States v. Vallar, 635 F.3d 271, 280 (7th Cir. 2011) (citation omitted).

     Here, the district court acted within its discretion in crediting Jimenez’s account over
Ortiz’s, see United States v. Etchin, 614 F.3d 726, 738 (7th Cir. 2010); United States v. Turner, 604
F.3d 381, 385 (7th Cir. 2010), and that credibility determination amply justified the application
of the § 3B1.1(b) adjustment. Relying on Jimenez’s account, the district court considered
No. 10-3110                                                                                   Page 3


appropriate factors in concluding that Ortiz deserved the adjustment: his recruitment of
Jimenez, the control he exercised over Jimenez by giving him directions and a vehicle
containing a concealed compartment to use in transporting drugs, and the compensation he
gave Jimenez. Knox, 624 F.3d at 874; see also United States v. Borrasi, 639 F.3d 774, 784-85 (7th Cir.
2011); United States v. Ngatia, 477 F.3d 496, 501 (7th Cir. 2007); United States v. Wasz, 450 F.3d
720, 730 n.5 (7th Cir. 2006).

      Ortiz also argues that the district court erred by denying him a 2-level reduction for
acceptance of responsibility under U.S.S.G. § 3E1.1. He says he deserved the reduction because
he expressed “remorse and contrition for his crime” and did not dispute the factual basis for
his plea, the drug quantity (49 kilograms) attributable to him, or his participation in the
conspiracy. But this argument does not address the district court’s primary basis for denying
Ortiz a § 3E1.1 reduction: Ortiz’s outright denial of his aggravating role in the conspiracy.
U.S.S.G. § 3E1.1 cmt. n.1(A)(noting that it is proper for the court to consider whether the
defendant falsely denied relevant conduct); United States v. Gordon, 495 F.3d 427, 431 (7th Cir.
2007) (reduction may be withheld from a defendant who denies his relevant conduct in the face
of sworn testimony and other reliable evidence); United States v. Zehm, 217 F.3d 506, 515-16 (7th
Cir. 2000) (same).

                                                                                        AFFIRMED.